DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 is not supported because the first tilted surface 7B can’t be located outwardly of the vertex or “provided on an outer side in the liner axial direction with respect to the vertex,” and still be considered to be in opposed positions with the second tilted surface (see lines 11-12 of claim 2) and the first tilted surface is continuously curved with the curved surface part at an end of the intermediate section 8 (see lines 15 and 16 of claim 2 and Fig. 2).  This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims two “thinner parts, a first “thinner part of the bulging sections” is introduced in lines 12 and 13.  The first thinner part is part of the high-angle helical winding layer (HAHWL) as this is stated in line 6 of claim 1. A second “thinner part of the high-angle helical winding layer” (HAHWL) is introduced in lines 17 and 18.  The second thinner part could be part of the bulging sections or not part of the bulging sections.  Claim 1 is indefinite because applicant did not differentiate between these two parts.  Are they the same part?  For example, “said thinner part” could have been intended.
Claim 1 recites the limitation "the thinner part of the high-angle helical winding layer” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Which one is meant, the first mentioned thinner part introduced in lines 12 and 13 or the second mentioned thinner part introduced in lines 17 and 18.
Why was the term “thickness” removed from claim 1, line 12?  Did applicant want to compare two thicknesses or is applicant comparing another dimension other than thickness of the thicker part of the bulging sections to a thickness of a thinner part of the bulging sections?  Claim 1 is indefinite.
Regarding claim 2, it is believed that applicant must have meant to state that the first tilted surface in line 3 of claim 2 (surface 7B as labeled in Fig. 2) is located inwardly in the liner axial direction with respect to the vertex because the first tilted surface (7B) and second tilted surface (7C) are located in opposed positions with respect to the vertex (see lines 11-12 of claim 2) and the first tilted surface is continuously curved with the curved surface part at an end of the intermediate section 8 (see Fig. 2).  The first and second tilted surfaces are outer surfaces (radially outer direction) of the bulging section.  “Upper” in line 11 of claim 2 should be “outer” to represent the radially outer direction.  Also, the curved surface part at the end of the intermediate section 8 is located on an inner surface of the intermediate section 8 and faced towards and continuously curved with the outer surface of the first tilted surface 7B (see Fig. 2).  Claim 2 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakamura et al. (WO 2018/066293) (Nakamura) (cited by applicant).
Nakamura discloses a pressure vessel as shown in Fig. 2, for example, comprising: a liner (2) including a cylindrical section (3) and paired dome sections (4); and a reinforcement layer (all layers outward from liner 2) formed outside the liner and made of a fiber reinforced resin material, wherein the reinforcement layer includes: a high-angle helical winding layer (large angle helical winding layer 14, two portions of layer 14, each adjacent a dome end) including bulging sections (portion of larger thickness and portion of greatest outer diameter) formed respectively adjacent to the dome sections by high-angle helical winding to bulge; and an intermediate section (hoop layer 12) formed between radially outer side vertices (vertices are portion of greatest outer diameter) of the paired bulging sections by hoop winding in which winding is performed at a higher angle than the high-angle helical winding, wherein  each of the bulging sections are formed in a mountain shape in such a manner that a  thickness of a thicker part (thicker part as represented by pair of arrows at location A, see illustration) of the bulging sections is greater than a thickness of a thinner part (thinner part as represented by pair of arrows at location B, see illustration) of the bulging sections by winding strands such that the strands overlap one another in a circumferential direction in greater amount in the thicker part of the bulging sections than in the other thinner part of the bulging sections, and a maximum outer diameter of the (thicker part) of the bulging sections in the high-angle helical winding layer is greater than an outer diameter of a thinner part (thinner part of the bulging section) of the high-angle helical winding layer, wherein the thinner part of the high-angle helical winding layer is a part of the high-angle helical winding layer which is inner than or inward of a vertex of the bulging sections in a liner axial direction.

    PNG
    media_image1.png
    441
    768
    media_image1.png
    Greyscale


Re claim 2, Nakamura discloses that each of the bulging sections includes,U.S. Patent Application No.: 17/287,753 Attorney Ref. No.: 5096-0054 Page 3a first tilted surface which is provided inwardly in the liner axial direction with respect to the vertex and is formed to be in a curved shape, wherein the first tilted surface projects toward an outer side in a radial direction of the liner, a second tilted surface which is formed to be in a curved shape, wherein the second tilted surface projects toward the outer side in the radial direction of the liner, wherein the first and second tilted surfaces are outer surfaces of the bulging section provided in opposed positions with respect to the vertex, wherein the intermediate section is formed to be substantially in parallel to the liner  axial direction of the liner, and an end of the intermediate section in the liner axial direction of the liner is provided with a curved surface part which is continuously curved with the first tilted surface, and wherein the curved surface part is provided on an inner surface of the intermediate section.




    PNG
    media_image2.png
    381
    768
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. A different ground of rejection has been provided.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733